Citation Nr: 1020460	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969 and from March 1970 to February 1971, including combat 
service in the Republic of Vietnam, and his decorations 
include the Purple Heart Medal and Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that granted service connection 
for PTSD and assigned a 30 percent rating effective July 5, 
2007.

In March 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since the effective date of service connection, the evidence 
is in relative equipoise as to whether the Veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity or manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent rating, but no higher, for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his March 2010 Board hearing, the Veteran indicated that 
he was seeking a 70 percent rating for his PTSD, and that a 
grant of a 70 percent evaluation would satisfy his appeal.  
Because the Veteran limited his appeal to a 70 percent 
rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since 
the Board finds that the evidence supports entitlement to 
that rating, no discussion of VA's duty to notify or assist 
is necessary as he is being awarded a complete grant of the 
benefit sought on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving a 
Veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has been assigned a 30 percent rating 
effective July 5, 2007, the date of service connection, under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The following evaluations are available under the General 
Rating Formula for Mental Disorders:

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2009).

After review, the Board finds that the Veteran's PTSD 
warrants a 70 percent rating.

A July 2007 VA examination report reflects that mood was 
dysphoric to neutral and judgment showed impulsiveness.  The 
examiner provided diagnoses of opioid dependency and alcohol 
abuse/dependency in remission, and assigned a GAF score of 45 
but noted that a score based only on PTSD symptoms would be 
70.

A May 2008 VA examination report reflects that the Veteran's 
grooming was scruffy and he was dressed in dirty clothing 
with long nails and hair.  Mood was irritable and affect was 
congruent with mood.  The examiner provided diagnoses of 
opioid dependence and alcohol abuse/dependence in remission, 
and assigned a GAF score of 50 but noted that a score based 
only on symptoms related to PTSD would be 70.

A January 2009 VA examination report reflects complaints of 
flashbacks of Vietnam and a bad temper that is easily 
triggered.  Hygiene was appropriate, impulse control was 
appropriate, speech was normal, mood was angry and somewhat 
anxious, and there was no suicidal ideation.  The examiner 
provided diagnoses of chronic PTSD with depressive features, 
and alcohol and opiate dependency secondary/related to PTSD 
in remission.  The examiner assigned a GAF score of 60 for 
PTSD with depressive features, noting that drugs and alcohol 
will not be included as the Veteran has been in remission for 
a year.

A January 2009 VA treatment note reflects a restricted range 
of affect, irritability or outbursts of anger, no suicidal 
ideation, and a GAF score of 45.

An April 2009 VA treatment note reflects the Veteran's report 
of not being able to function, walking out of work after 
getting irritated.  He also stated that he hoped to find his 
own place as living with his sister was not working out.  He 
denied hallucinating but noted that he knows that what he 
sees is not real.  He denied suicidal ideation.  Affect was 
mostly flat and preoccupied.  He has not been taking his 
medications for two weeks.  The physician noted that the 
Veteran may be having visual hallucinations, strongly advised 
that he take his medications, and assigned a GAF score of 45.  

A June 2009 VA treatment note reflects complaints of 
intrusive thoughts and memories but no suicidal ideation.  
Mood was stable.  

An August 2009 VA treatment note reflects complaints of 
visual and auditory hallucinations but no suicidal ideation.  
Mood was irritable.

During his Board hearing, he testified that his PTSD has 
worsened since the last VA examination, that he was no longer 
working, and that he often has suicidal ideations.  Testimony 
also revealed that he has one friend who checks in on him and 
takes him grocery shopping on a regular basis, but that he 
gets agitated even with him.

Given the above, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity or manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  On one hand, his PTSD has been manifested by flattened 
affect, disturbances of mood, and difficulty in establishing 
and maintaining effective work and social relationships.  His 
affect has been flat, his mood has ranged from dysphoric to 
neutral to irritable, and he has difficulty with others at 
work.  On the other hand, his PTSD has been manifested by 
suicidal ideation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and an inability to 
establish and maintain effective relationships.  He has 
recurring suicidal ideations, has on one occasion neglected 
to maintain good grooming, has had to walk out during work, 
and has been unable to maintain a good relationship with his 
sister.

In addition, his GAF scores have primarily been in the 41 to 
50 range, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV.  The Board notes the July 2007 and May 2008 VA examiners' 
assignment of a GAF score of 70 based only on PTSD symptoms.  
However, as the January 2009 VA examiner related the 
Veteran's alcohol and opiate dependency to the PTSD, the 
Board observes that the GAF scores of 45 and 50, 
respectively, are for application.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, since the effective date of service 
connection, his PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
warranting a 70 percent rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial 70 percent disability rating for PTSD, effective 
July 5, 2007, is granted, subject to the provisions governing 
the award of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


